DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/2/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II, together, do not constitute an undue burden on the office.  This is not found persuasive because this argument does not point out how Groups I and II lack unity of invention, which is a tenet of national stage applications.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improved” in claim 21 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this office action, “an improved separator” will be interpreted as “a separator”.  Further, claims 22-31 are rejected since they depend from claim 21.

Claim 21 discloses “no” volume and “no” mass in lines 4-5.  It is unclear what a separator having “no” volume or mass is.  It is noted these features are repeated in claim 22, thus the same applies to claim 22.  Further, claims 22-31 are rejected since they depend from claim 21.

The terms “low volume” and “low mass” in claim 21 is a relative term which renders the claim indefinite. The terms “low volume” and “low mass” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this office action, these terms will be interpreted as the separator having a “definite/finite” volume and mass.  Further, claims 22-31 are rejected since they depend from claim 21.

The phrase “soaks as much liquid electrolyte as possible” in claim 21 is a relative term which renders the claim indefinite. The phrase “soaks as much liquid electrolyte as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this office action, “soaks as much liquid electrolyte as possible” will be interpreted as “soaks electrolyte”.  Further, claims 22-31 are rejected since they depend from claim 21.

The term “harmful substances” in claim 21 is a relative term which renders the claim indefinite. The term “harmful substances” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “harmful substances” will be interpreted as “substances”.  Further, claims 22-31 are rejected since they depend from claim 21.

Claim 31 states the separator has an infinite Gurley value in line 8.  It is unclear how this is true since an infinite Gurley value is an ideal value reflecting impermeability.  And, a completely impermeable separator would not work for its intended purpose as a “separator”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. “[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.
With regard to the Wands factor, breadth of the claims, it is noted that the only structural limitation in claim 21 is “a…separator comprising a porous membrane”.  This is a broad material without any restriction to specific materials or amounts used therein.  This structural disclosure alone would not have enabled one of ordinary skill in the art to make and use a separator having the properties recited in claim 21.
The Wands factors of amount of direction or guidance presented, the presence or absence of working examples, quantity of experimentation necessary, and the relative skill of those in the art do not weigh in favor of enablement because Applicants’ disclosure broadly discloses the claimed invention without including detailed explanations of the claims porous membrane or any working examples to guide one of ordinary skill in the art how to make and use the claimed invention.  Applicants disclose “one way of imparting some of the foregoing properties is by incorporating a ceramic into the battery separator” at P8-9 (¶ spanning both pages).  However, no explicit amount, content, type, etc. of ceramic is further provided to guide one of ordinary skill in the art.  Additionally, Applicants disclose “the microporous membrane may be manufactures in any manner not inconsistent with the stated goals herein” at P10 / ¶ bottom.  Applicants further disclose some general methods of manufacture that may be utilized at P11-13.  However, these methods are stated in general terms and not explicitly explained to give one ordinary skill in the art adequate guidance to make and use such a separator exhibiting these properties.  Additionally, since the methods and materials above do not provide adequate guidance as stated above, the quantity of experimentation necessary to produce a porous membrane separator having the properties of claim 21 (for example, such definite properties as never melting, not reacting with cathode/anode materials under any conditions, mechanical strength equal to/greater than steel, etc.) is undue/significant to one of ordinary skill in the art.
The Wands factors the nature of the invention, the state of the prior art, and the predictability or unpredictability of the art are all interrelated (with the state of the prior art and relative skill of those in the art being substantially neutral), and, the Applicants’ disclosure does not weigh in favor of enablement.  As stated above, the Applicants’ disclosure of ceramic utilized with a porous membrane and methods and materials only stated in generalized terms does not lend one of ordinary skill in the art to predictably relate the claimed properties as recited in the instant claims to those of porous separators in the prior art.  Rather, the aforementioned direction provided in Applicants’ disclosure lends a high degree of unpredictability when comparing prior art porous membranes to the porous membrane as a separator in the instant disclosure.  
Weighing all of the above evaluated Wands factors together, it is concluded that a paucity of direction or guidance within the Applicants’ disclosure (to make and use a separator having the claimed properties) submitted 9/17/2019 exists.  Under the circumstances, the burden has shifted to the Applicants to show that undue experimentation would not have been required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (US 2016/0164060).
Regarding claims 21 and 22, Zhang et al. discloses in Figs 1-34, a battery separator ([0054]) comprising a porous membrane ([0054]), when wet with electrolyte ([0058]) block metal dendrite growth ([0058]).

Regarding claims 23-30, Zhang et al. discloses all of the claim limitations as set forth above.  Further, Zhang et al. discloses the porous membrane is coated with / includes ceramic particles ([0055]).  This is consistent with the instant specification disclosure at P8-9, ¶ spanning both pages, which states, “one way of imparting some of the foregoing properties is by incorporating a ceramic into the battery separator”.  Thus, Zhang et al. includes ceramic particles within its porous membrane and as such is imparted with the foregoing/claimed properties.  Further, it is noted that once a porous membrane is disclosed to include a ceramic material, and therefore is substantially the same as the porous membrane of claims 21-30, it will, inherently, display recited properties.  See MPEP 2112.

Claims 21-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang (US 6,432,586).
Regarding claims 21 and 22, Zhang discloses in Figs 1-2, a battery separator (ref 16) comprising a porous membrane (ref 24), when wet with electrolyte (C3/L9-15) block metal dendrite growth (C2/L56-57).

Regarding claims 23-30, Zhang discloses all of the claim limitations as set forth above.  Further, Zhang discloses the porous membrane is coated with / includes ceramic particles (C2/L52-67).  This is consistent with the instant specification disclosure at P8-9, ¶ spanning both pages, which states, “one way of imparting some of the foregoing properties is by incorporating a ceramic into the battery separator”.  Thus, Zhang includes ceramic particles within its porous membrane and as such is imparted with the foregoing/claimed properties.  Further, it is noted that once a porous membrane is disclosed to include a ceramic material, and therefore is substantially the same as the porous membrane of claims 21-30, it will, inherently, display recited properties.  See MPEP 2112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0164060) as applied to claim 21 above, and further in view of Schmitz et al. (US 2016/0322662).
Regarding claim 31, Zhang et al. discloses all of the claim limitations as set forth above and also discloses the battery separator is microporous ([0058]) and a plurality of pores (0058]) of the battery separator are filled with an ionic conductive medium ([0058]), wherein the separator conducts lithium ions when dry and/or when wet with electrolyte ([0058]).
Zhang et al. does not explicitly disclose the Gurley value is infinite.
Schmitz et al. discloses a lithium battery separator ([0018]) comprising a porous membrane having an infinite Gurley value ([0106], [0119]).  This configuration enhances gas tightness and performance of the separator ([0106], [0119]).
Schmitz et al. and Zhang et al. are analogous since both deal in the same field of endeavor, namely, porous membrane battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the membrane composition of Schmitz et al. into the porous membrane of Zhang et al. to impart an infinite Gurley value into the porous membrane, thereby enhancing gas tightness and overall performance of the separator.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6,432,586) as applied to claim 21 above, and further in view of Schmitz et al. (US 2016/0322662).
Regarding claim 31, Zhang discloses all of the claim limitations as set forth above and also discloses the battery separator (ref 16) is microporous (C2/L52-55) and a plurality of pores (C2/L52-55) of the battery separator (ref 16) are filled with an ionic conductive medium (C2/L32-51), wherein the separator conducts lithium ions when dry and/or when wet with electrolyte (C2/L32-51).
Zhang does not explicitly disclose the Gurley value is infinite.
Schmitz et al. discloses a lithium battery separator ([0018]) comprising a porous membrane having an infinite Gurley value ([0106], [0119]).  This configuration enhances gas tightness and performance of the separator ([0106], [0119]).
Schmitz et al. and Zhang are analogous since both deal in the same field of endeavor, namely, porous membrane battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the membrane composition of Schmitz et al. into the porous membrane of Zhang to impart an infinite Gurley value into the porous membrane, thereby enhancing gas tightness and overall performance of the separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725